Exhibit 10.1

 

SEPARATION AGREEMENT WITH WAIVER AND RELEASE OF CLAIMS

 

This Separation Agreement with Waiver and Release of Claims (the “Agreement”) is
entered into as of October 26, 2004, by and between Blockbuster Inc.
(“Blockbuster”) and Nigel Travis (“Mr. Travis”) (collectively the “Parties”).

 

1. Mr. Travis’ employment with Blockbuster is hereby terminated, such
termination to be effective as of December 31, 2004, or such earlier date as may
be directed by Blockbuster’s Chief Executive Officer (“CEO”). On the date of
this Agreement, Mr. Travis hereby resigns from his positions of President, Chief
Operating Officer and any other official positions held pursuant to his
employment with Blockbuster and from that day forward is an at-will employee and
shall perform such duties, if any, as assigned by Blockbuster’s CEO. After the
date of his termination, or such earlier date as may be required by law, Mr.
Travis shall receive a lump sum payment for any accrued, unused vacation, less
ordinary withholding tax, on or before the next regularly scheduled payday, or
such earlier date as may be required by law.

 

2. Mr. Travis’ separation pay and benefits shall consist of the following:

 

a. Severance Payments. As of the date of this Agreement, Mr. Travis’ Employment
Agreement with Blockbuster dated as of October 13, 2000 (as amended to date, the
“Employment Agreement”) which Employment Agreement supercedes all other
agreements or contracts related to his employment, shall be terminated. In lieu
of any rights under the Employment Agreement, Blockbuster shall provide Mr.
Travis with severance pay in an amount equal to 12 months of his current base
salary commencing on January 1, 2005. The severance pay shall be paid bi-weekly
or in accordance with Blockbuster’s then effective payroll practices. In
addition, on or about December 31, 2004, Mr. Travis shall receive a lump sum
payment of one million dollars ($1,000,000.00), less any applicable
withholdings, which payment shall be in lieu of the additional 24 months of
mitigated severance payments (including salary, insurance coverage and all other
payments contemplated in the Employment Agreement). No payments of any kind
other than his salary and benefits excluding stock options through December 31,
2004, and payments specifically enumerated and provided herein shall be due to
Mr. Travis pursuant to this Agreement, the Employment Agreement or any other
agreements or contracts, including, but not limited to, any payments for
calendar years 2006 and 2007.

 

b. Medical Insurance. Upon termination of his employment with Blockbuster, Mr.
Travis shall be entitled to receive medical and dental coverage under COBRA at
no cost to him (except as hereafter described) pursuant to Blockbuster’s then
current benefit plans. Such coverage shall continue until the earlier of (i)
December 31, 2005 or (ii) the date on which Mr. Travis becomes eligible for
medical and dental coverage from a third party; provided, that, during the
period Blockbuster provides Mr. Travis with this coverage, an amount equal to
the applicable COBRA premiums which Mr. Travis would otherwise have to pay for
such coverage (or such other amount as required by law) will be included in Mr.
Travis’ reported income for tax purposes to the extent required by law. Mr.
Travis may elect to continue his medical and dental coverage after December 31,
2005 at his own expense for the balance, if any, of the period required by law.

 

c. Stock Options. Effective as of the date of this Agreement, Mr. Travis shall
surrender any and all stock options granted to him under the Blockbuster Inc.
Amended and Restated 1999 Long-Term Management Incentive Plan, as amended to
date, or any other Blockbuster plan(s) in exchange for a lump sum payment of one
million five hundred thousand dollars ($1,500,000.00), which payment shall be
paid on or about December 31, 2004.

 

d. Bonus Compensation. Mr. Travis shall receive bonus compensation for the 2004
calendar year payable by the end of the first quarter of 2005, as determined
pursuant to the terms of the Amended and Restated Senior Executive Short Term
Incentive Plan (“SESTIP”) and in accordance with the sole discretion and
determination of the Senior Executive Compensation Committee of the Blockbuster
Board of Directors. Bonus compensation for the 2005 calendar year shall be paid
to Mr. Travis in an amount as solely determined by the Senior



--------------------------------------------------------------------------------

Executive Compensation Committee of the Blockbuster Board of Directors. If other
then current Executive Vice Presidents receive bonus payments for the 2004 or
2005 calendar years, Mr. Travis will be eligible to receive bonus payments for
the 2004 or 2005 calendar years, respectively. No bonus or other incentive
payments shall be paid for any other calendar years.

 

e. Car Allowance. Mr. Travis shall continue to receive his car allowance of
seven hundred fifty dollars ($750.00) per month and car insurance until December
31, 2005 paid in accordance with Blockbuster’s then effective payroll practices.

 

f. Life Insurance. Mr. Travis shall be entitled to life insurance coverage in an
amount equal to two times his annual salary under Blockbuster’s United States
(“US”) life insurance plan and in an amount equal to two times his annual salary
under Blockbuster’s United Kingdom (“UK”) life assurance plan until December 31,
2005 at no cost to him.

 

g. UK Travel Reimbursement. Mr. Travis and his dependents living with him in the
United States shall be reimbursed for one trip to the UK to commence in December
2004. The reimbursement shall include business-class airfare to and from the UK.
Meals and other incidentals are not included. No other expenses for personal
travel shall be reimbursed.

 

3. In consideration for this Agreement by Blockbuster to provide Mr. Travis with
the separation package outlined herein, the sufficiency of which Mr. Travis
acknowledges, Mr. Travis, on behalf of himself, his successors, heirs, and
assigns, releases and forever discharges Blockbuster and its subsidiaries,
parent and affiliated companies, employees, officers and directors, and their
respective assigns from any and all manner of claims, debts, demands, damages,
liabilities and causes of action, whether known or unknown from the beginning of
time, which Mr. Travis, his successors, heirs, and assigns, may have had or may
presently have, relating to or arising out of the employment relationship or the
termination of said relationship including, but not limited to causes of action
for libel, slander, breach of contract, impairment of economic opportunity,
intentional infliction of emotional distress or any other tort, or claims under
federal, state, or local constitutions, statutes, regulations, ordinances or
common law, including, but not limited to, the Employee Retirement Income
Security Act of 1974, the Civil Rights Acts of 1866, 1871, 1964 and 1991, the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act of 1990, the Equal Pay Act of 1963, the Americans with
Disabilities Act of 1990, the Texas Commission on Human Rights Act, and the
Family and Medical Leave Act of 1993. You understand that you are not waiving
any right under the Older Workers Benefit Protection Act to test the knowing and
voluntary nature of this Agreement in court. Mr. Travis further agrees on behalf
of himself, his successors, heirs, and assigns, to release and forever discharge
Blockbuster and its subsidiaries, parent and affiliated companies, employees,
officers and directors, and their respective assigns, from all claims pursuant
to the laws of the United Kingdom, including but not limited to, any claim in
relation to wages under part II of the Employment Rights Act of 1996, any claim
in relation to a redundancy payment under part XI of the Employment Rights Act
of 1996, any claim for unfair dismissal under the Employment Rights Act of 1996,
any claim under the Sex Discrimination Act of 1975, any claim under the Race
Relations Act of 1976, any claim under the Equal Pay Act of 1970, any claim
under the Trade Union and Labour Relations (Consolidation) Act of 1992, any
claim under the Disability Discrimination Act of 1995, any claim under the
Public Interest Disclosure Act of 1998, any claim under the Working Time
Regulations of 1998, and any claim under Article 119 of the Treaty of Rome. He
agrees to refrain from instituting or continuing any such Tribunal or Court
claims against Blockbuster. For the avoidance of doubt, such claims are to be
treated as “particular proceedings” within the terms of Section 203(3) (b) of
the Employment Rights Act 1996 and “particular complaints” for the purposes of
s.72 (4A) (b) of the Race Relations Act 1976 and S77 (4A) (b) of the Sex
Discrimination Act 1975 (together referred to as the Acts, which expression
shall include all Regulations made under them and all modifications or
amendments). He further agrees that the compensation paid to him pursuant to
this agreement includes any sum which might have been payable in respect of the
basic award and the compensatory award and includes any sum which might have
been payable in respect of contractual damages, in the event that,
notwithstanding any provision in this agreement, he were found to have been
unfairly or wrongfully dismissed. Mr. Travis agrees that it would not be just or
equitable for a Court or Employment Tribunal to grant any further award or
compensation to him in respect of such claims.



--------------------------------------------------------------------------------

4. In addition to those terms and conditions previously stated herein, this
Agreement is subject to the following terms and conditions:

 

a. Blockbuster shall not be obligated to provide Mr. Travis with any other
compensation or benefits other than those enumerated herein.

 

b. Nothing contained in this Agreement constitutes an admission of liability by
Blockbuster concerning any aspect of this employment relationship or the
termination of said relationship.

 

c. Unless specified in this Agreement to the contrary, participation in all
Blockbuster benefit plans and programs (including, without limitation, vacation
accrual, the United Kingdom pension plan, Long and Short Term Disability plans,
accidental death and dismemberment and business travel and accident insurance)
will end upon termination of Mr. Travis’ employment subject to any vested rights
he may have under the terms of such plans or programs. Mr. Travis understands
that he will not accrue any additional benefits or employment rights other than
those specifically referenced herein.

 

d. Mr. Travis does not waive any rights or claims that may arise after the date
this Agreement is executed, except that Mr. Travis agrees and acknowledges that
upon execution of this agreement he becomes an at-will employee of Blockbuster
and understands that his employment will terminate no later than December 31,
2004. This provision is intended to include any claims that may have arisen
before the date of this Agreement but which are unknown to Mr. Travis as of the
date of this Agreement.

 

e. The consideration given by Blockbuster under this Agreement is intended to
resolve any potential claim arising out of the employment relationship or the
termination of said relationship and in excess of any sums he might otherwise be
entitled to receive without having entered into this Agreement. These sums are a
substitute for any and all compensation and benefits Mr. Travis would have
received had this Agreement not been executed.

 

f. Subject to reimbursement of reasonable out-of-pocket travel costs and
expenses, Mr. Travis agrees to cooperate fully with Blockbuster and its counsel
with respect to any matter (including litigation, investigation or governmental
proceeding) which relates to matters with which Mr. Travis was involved or for
which he has or had knowledge during his employment with Blockbuster. Such
cooperation shall include appearing from time to time at the offices of
Blockbuster or Blockbuster’s counsel for conferences and interviews, providing
sworn testimony in any form, and in general providing the officers of
Blockbuster and its counsel with the full benefit of Mr. Travis’ knowledge with
respect to any such matter. Mr. Travis agrees to render such cooperation in a
timely fashion and at such times as may be mutually agreeable to the parties
concerned.

 

g. Mr. Travis agrees that, during the pendency of any litigation or other
proceeding, and anytime thereafter, he will not communicate with anyone (other
than his attorneys or tax advisors) with respect to the facts or subject matter
of any pending or potential litigation, or regulatory or administrative
proceeding involving Blockbuster, including any of its affiliates, or any of its
officers, directors, agents, employees, suppliers or customers, other than any
litigation or other proceeding in which Mr. Travis is a party-in-opposition,
without giving prior notice to Blockbuster’s General Counsel, and in the event
that any other party attempts to obtain information or documents from Mr. Travis
with respect to matters possibly related to such litigation or other proceeding,
Mr. Travis will promptly so notify Blockbuster’s General Counsel and not discuss
such matter with any other party without prior consultation with Blockbuster’s
General Counsel.

 

h. Mr. Travis acknowledges that, during the course of the employment
relationship, he has or will become privy to confidential and proprietary
business information belonging to Blockbuster, the unauthorized disclosure of
which could cause serious and irreparable injury to Blockbuster and its
affiliates. The information includes, but is not limited to, information
concerning existing and prospective expansion plans; existing and potential
financing sources and arrangements; existing and prospective marketing plans and
activities; proprietary computer software programs and applications; existing
and prospective franchise plans; existing and prospective Internet-related
plans; business plans and strategies and other non-public information. Mr.
Travis agrees to hold and safeguard the confidential information in trust for
Blockbuster, its successors and assigns, and



--------------------------------------------------------------------------------

agrees that he will not misappropriate, use for his own advantage, disclose or
otherwise make available to anyone who is not an officer of Blockbuster, for any
reason, any of the confidential information, regardless of whether the
confidential information was developed or prepared by him or others. Mr. Travis
agrees not to remove any writings containing confidential information, or copies
or summaries of same, from Blockbuster’s premises or possession without
Blockbuster’s express consent. Mr. Travis agrees to promptly return to
Blockbuster all confidential information in Mr. Travis’ possession or under Mr.
Travis’ control (whether in original, copy, or electronic form). Before
disclosing any confidential information under compulsion of legal process, Mr.
Travis agrees to promptly give notice to Blockbuster of the fact that he has
been served with legal process pursuant to which the disclosure of confidential
information may be requested. Such notice will be given within sufficient time
to permit Blockbuster to intervene in the matter or to take such other actions
as may be necessary or appropriate to protect its interest. The scope of this
Agreement is not limited to information that is patented, patentable,
copyrighted or technically classifiable as a trade secret. This provision is
intended to survive the termination of Mr. Travis’ employment.

 

i. Mr. Travis will not, prior to March 1, 2007, directly or indirectly engage in
or participate as an officer, director, agent, employee, or consultant of any
business that competes with Blockbuster, nor shall Mr. Travis make any
investments in any company or business that competes with Blockbuster by
providing home entertainment, including movies and games, to consumers via any
means whether now or hereafter developed; provided, however, that nothing herein
shall prevent Mr. Travis from investing as less than a one (1%) percent
shareholder in the securities of any company listed on a national exchange or
quoted on an automated quotation system. Mr. Travis agrees that the
determination regarding whether a conflict exists pursuant to this paragraph
will be made by Blockbuster’s CEO.

 

j. Mr. Travis will not, prior to March 1, 2007, directly or indirectly, call
upon, solicit, divert or take away, or attempt to solicit, divert or take away,
any customers or clients Mr. Travis became acquainted with as a result of his
employment with Blockbuster

 

k. As a material inducement to Blockbuster to enter into this Agreement, Mr.
Travis agrees not to make, write or publish, or assist, participate or
collaborate in the making, writing or publishing of, any disparaging oral or
written statement, including but not limited to, any book, article or other
publication, now, or at any time in the future, to representatives of any media,
any other person, or the public, regarding or in any way relating, directly or
indirectly, to Mr. Travis’ employment with Blockbuster or the business,
reputation, competence or character of Blockbuster or any officer, director,
employee, partner, joint venturer, franchisee or licensee of Blockbuster.

 

l. Mr. Travis will not, prior to March 1, 2007, hire, attempt to hire, or be
involved with hiring, directly or indirectly, any Blockbuster employee away from
Blockbuster. In addition, Mr. Travis agrees not to encourage or induce any
Blockbuster employee to leave Blockbuster.

 

m. Mr. Travis shall return all company property to Blockbuster on or before his
last date of employment.

 

n. For breach of any provision of this Agreement, the parties shall have such
remedies and rights as are customarily available at law or in equity, except
that, in any action or proceeding brought to enforce this Agreement or to
recover damages for its breach, the prevailing party shall be entitled to
recover, should it substantially prevail in the matter, reasonable attorneys’
fees and litigation expenses.

 

o. In the event Mr. Travis, his heirs or assigns or any party acting on behalf
of Mr. Travis, contests, violates or breaches this Agreement, Blockbuster’s
obligations imposed herein shall be extinguished and Blockbuster shall not be
obligated to continue performance under this Agreement. In such a case, Mr.
Travis shall be required to re-pay Blockbuster all consideration received
pursuant to this Agreement and this Agreement will act as a complete and total
bar to any recovery by Mr. Travis. This provision does not apply to a challenge
asserting a breach of this Agreement by Blockbuster.

 

p. Mr. Travis agrees that the legal remedies for the breach of this Agreement
would not be adequate, and that, in addition to any other remedies available at
law, these provisions may be specifically enforced by temporary or permanent
injunctive or other equitable relief.



--------------------------------------------------------------------------------

q. In the event of Mr. Travis’ death while his he is still entitled to receive
compensation under this Agreement, his beneficiary or estate will receive, to
the extent permitted by law, any compensation or other benefits contemplated
herein but not yet paid.

 

r. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS, IRRESPECTIVE OF THE CONFLICT OF LAWS RULES. FURTHERMORE,
BLOCKBUSTER AND MR. TRAVIS AGREE THAT THE TEXAS COURTS ARE THE EXCLUSIVE FORUM
FOR RESOLVING ANY DISPUTES ARISING OUT OF THIS AGREEMENT OR MR. TRAVIS’
EMPLOYMENT.

 

s. Mr. Travis has been advised to discuss this Agreement with an attorney of his
choice before signing it, and is freely and voluntarily signing this document in
exchange for the promises and consideration provided by Blockbuster under this
Agreement.

 

t. This Agreement will supersede all prior written or oral agreements or
understandings between Blockbuster and Mr. Travis relating to his employment by
and separation from Blockbuster including the Employment Agreement and any other
agreements or contracts. This Agreement represents the full understanding
between Mr. Travis and Blockbuster, and no parol evidence shall be relevant to
supplement or explain this Agreement.

 

u. Should any provision of this Agreement be found unenforceable, the remainder
of the Agreement, in its modified form, shall nonetheless be fully enforceable.

 

v. Mr. Travis acknowledges that he has been given at least twenty-one (21) days
to review consider this Agreement and may revoke acceptance within seven (7)
days of the execution of this Agreement. Pursuant to the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act of 1990,
this Agreement shall become effective and enforceable immediately upon the
expiration of the revocation period so long as Mr. Travis has not executed his
right of revocation.

 

IN WITNESS WHEREOF, we hereunto set our hands, this 26th day of October, 2004.

 

/s/ Nigel Travis

--------------------------------------------------------------------------------

Nigel Travis

 

DATE: October 26, 2004

 

BLOCKBUSTER INC.

 

By:

 

/s/ Larry J. Zine

--------------------------------------------------------------------------------

   

Larry J. Zine

   

Executive Vice President, Chief Financial Officer

   

and Chief Administrative Officer

 

DATE: October 26, 2004